Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Regarding claim 20, the steps of “inserting edge of the breast compression paddle into a lip of a storage bracket” is vague and indefinite since the paddle is located under the lip and not “into” the lip. The term “into” denotes the edge of the paddle is within the confines of a lip which is not true in applicant’s device.   
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baron et al (US Patent no. 4934642 ).  Baron discloses an apparatus (figure 8 embodiment) for holding a breast compression paddle (intended use, the shelf is an equivalent paddle), the apparatus comprising: a base (24, figure 3) defining at least one opening (unlabeled opening in figure 8 but same as opening 46 in figure 4); a lip (26, figure 6) connected to and extending substantially orthogonal from the base, wherein the lip defines a lip plane; an arm (52, figure 3) connected to and extending substantially orthogonal from the base and disposed substantially parallel to the lip (figure 3); and a tine (48b, figure 3) connected to and extending at an angle to the arm, wherein the tine is oriented towards the lip plane.  Regarding applicant’s recitation of intended use “for holding a breast compression paddle,  Baron’s apparatus is capable of holding the compression paddle.
Regarding claim 4, the apparatus of claim 1, Baron discloses wherein the lip (26, figure 3) extends a first distance from the base (24, figure 3) and the arm (52) extends a second distance from the base, wherein the second distance (52) is greater than the first distance.  
Regarding claim 5, the apparatus of claim 1, Baron discloses wherein the lip (26, figures 3 and 8) extends along an entire length of the base (24, figure 8).  
Regarding claim 6, the apparatus of claim 1, Baron discloses wherein the lip comprises a plurality of lips (see illustration below).  

    PNG
    media_image1.png
    473
    777
    media_image1.png
    Greyscale


 Regarding claim 7, the apparatus of claim 1, Baron discloses wherein the lip (26) comprises a plurality of projections (see illustration above).  
Regarding claim 8, the apparatus of claim 1, Baron discloses wherein the arm comprises a plurality of arms (52 and 34, figure 3 and illustration above).  
Regarding claim 9, the apparatus of claim 8, Baron discloses wherein the tine comprises a plurality of tines (see illustration above), and wherein one tine of the plurality of tines is connected to each arm of the plurality of arms (see illustration above).  
Regarding claim 10, the apparatus of claim 1, Baron discloses wherein the apparatus comprises a unitary part (figure 3).  
Claims 1, 2, and 5-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang (US Publication no. 20060054752).
Regarding claim 1, Huang discloses an apparatus (figure 2) for holding a breast compression paddle (intended use), the apparatus comprising: a base (see lllustration below) defining at least one opening (53, see paragraph [0015]); a lip (51) connected to and extending substantially orthogonal from the base, wherein the lip defines a lip plane; an arm (see illustration below) connected to and extending substantially orthogonal from the base and disposed substantially parallel to the lip; and a tine (see illustration below) connected to and extending at an angle to the arm, wherein the tine is oriented towards the lip plane.  

    PNG
    media_image2.png
    781
    952
    media_image2.png
    Greyscale


Regarding claim 2, the apparatus of claim 1, Huang discloses wherein the opening (53) comprises a plurality of openings (paragraph [0015] and illustration above).  
Regarding claim 5, the apparatus of claim 1, Huang discloses wherein the lip (51 see illustration above) extends along an entire length of the base (figure 2).  
Regarding claim 6, the apparatus of claim 1, Huang discloses wherein the lip comprises a plurality of lips.  (see illustration below).

    PNG
    media_image3.png
    821
    779
    media_image3.png
    Greyscale



Regarding claim 7, the apparatus of claim 1, Huang discloses wherein the lip comprises a plurality of projections (see claim 6 illustration above).  
Regarding claim 8, the apparatus of claim 1, Huang discloses wherein the arm comprises a plurality of arms (see claim 6 illustration above).  
Regarding claim 9, the apparatus of claim 8, Huang discloses wherein the tine comprises a plurality of tines (see claim 6 illustration above), and wherein one tine of the plurality of tines is connected to each arm of the plurality of arms (see illustration above).  
Regarding claim 10, the apparatus of claim 1, Huang discloses wherein the apparatus comprises a unitary part (the C-shaped frame with lip 51 and arm, figure 2 or 40).  
Regarding claim 11, Huang discloses an apparatus for holding a breast compression paddle, the apparatus comprising: a vertical post comprising a plurality of sides, wherein at least one side of the plurality of sides at least partially defines a slot; a bracket comprising: a base; a lip connected to and extending from the base; an arm connected to and extending from the base and disposed substantially parallel to the lip; and a tine connected to and extending at an angle to the arm; and a fastener for releasably connecting the bracket to the post at the slot (see illustrations above).  
Regarding claim 12. The apparatus of claim 11, Huang discloses wherein the base defines at least one opening for receiving the fastener (see illustration above), and wherein the fastener is a bolt (54).  
Regarding claim 13, the apparatus of claim 11, Huang discloses further comprising a nut (40 insert acts like a nut of pyramidal shape with threaded holes for fasteners 54) slidably disposed in the slot, and wherein the bolt (54) is releasably secured to the nut.  
Regarding claim 14, the apparatus of claim 11, Huang discloses wherein the slot comprises a pair of parallel slots (see illustration above).  
Regarding claim 15, the apparatus of claim 11, Huang discloses wherein the post comprises four sides (see the 4 quadrants in the above claim 6 illustration) and wherein each of the four sides defines a pair of parallel slots (there’s at least a two parallel slots in each other divided quadrants illustrated above).  
Regarding 16. the apparatus of claim 15, Huang discloses wherein the bracket comprises a plurality of brackets (figure 3 shows two brackets).  
Regarding claim 17, the apparatus of claim 16, Huang discloses wherein one bracket of the plurality of brackets is secured to each side of the post (Huang discloses slots in all four quadrants above and is capable of having one bracket (51, figure 2) at each of the quadrants)   
Regarding claim 18, the apparatus of claim 11, Huang discloses further comprising a base stand (35) for supporting the post (30).  
Regarding claim 19, the apparatus of claim 18, Huang discloses further comprising a plurality of wheels (34) connected to the base stand for rolling the apparatus along a surface.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Baron et al (US Patent no. 4934642) in view of Mitterbacher (US Patent no. 7665701).   Baron discloses all the claimed features of applicant’s invention as discusseda above except for wherein the opening comprises a plurality of openings; and wherein a first opening of the plurality of openings is defined on a first side of the lip plane, and wherein a second opening of the plurality of openings is defined on a second side of the lip plane.  Mitterbacher discloses an apparatus for holding a shelf, the apparatus comprising: a base (1, figure 9) defining a plurality of openings (21 and 22, figure 7); a lip (15, figures 7 and 9) connected to and extending substantially orthogonal from the base (1), wherein the lip defines a lip plane (15, figure 9); an arm (9, figure 9) connected to and extending substantially orthogonal from the base and disposed substantially parallel to the lip (figure 9); wherein a first opening (21, figure 7) of the plurality of openings is defined on a first side of the lip plane (15), and wherein a second opening (22) of the plurality of openings is defined on a second side of the lip plane (15).  It would have been obvious to one of ordinary skilled in the art to have modify the apparatus of Baron such that a plurality of openings; and wherein a first opening of the plurality of openings is defined on a first side of the lip plane, and wherein a second opening of the plurality of openings is defined on a second side of the lip plane for securing the apparatus at top and bottom ends as taught to be desirable by Mitterbacher.

.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Stango et al (WO 2016/073445) in view of Palmer (US Patent no. 11297962 ) .  Stango teaches a breast compression paddle (600) comprising an edge and at least one opening (624, figure 10B).  Stango does not disclose method of storing such breast compression paddle.  To provide an apparatus for storage for articles of use is conventional and well-known in the art of storage.   Palmer discloses a method of storing a paddle (plate 560) comprising a connection bracket (plate 560), wherein the connection bracket comprises an edge and defines at least one opening (opening at bottom edge of plate, figure 9 receiving tine 554, figure 9), the method comprising: providing the paddle (560); inserting the edge of the paddle into a lip (558, figure 9) of a storage bracket (520, 558, 552, figure 9); inserting a tine (554, figure 9) of the storage bracket into the at least one opening; and disposing the connection bracket on the storage bracket. Palmer does not disclose the step of inverting the paddle. It would have been obvious to one of ordinary skilled in the art to have provide a storage bracket with lip and tine for engaging the opening of the compression paddle of Stango for storage thereof as taught to be desirable by Palmer.   Furthermore, in the combination of Stango and Palmer, inverting the paddle would have been obvious since the compression paddle opening of Stango is on the top. Consequently, thus it would have been obvious to one of ordinary skilled in the art to have provided the step of inverting the compression paddle for engagement with the tine of as taught by Palmer. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kitt et al (US patent no.  8561820 ) discloses apparatus mounted on vertical posts (28, figure 1) each post with pair of slots (14) receive nut (42, figure 3) and fastener bolt (40, figure 3) for securing brackets (24, figure 10) to the posts.  Nehls (US Patent no. 4895331 ) discloses nut sliding within slot of post (12). Nales (US Patent no. 9723936). The remainder cited art of record further demonstrate support brackets of interest. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        


khc